Title: From George Washington to Thomas Jefferson, 21 May 1792
From: Washington, George
To: Jefferson, Thomas



Dear Sir,
Mount Vernon, May 21st 1792.

I have had the pleasure to receive your letter of the 16t[h] inst. I sincerely hope that the intelligence which has been communicated to you of a War between France and Spain being inevitable, is not founded in truth.
It is my intention to commence my Journey to Philadelphia on Thursday next. I shall stop in George Town one day, and proceed on from thence without further delay, unless my horses should require rest, some of which got foundered and lame on the journey to this place. With very sincere regard, I am, Dear Sir, Your affecte & Obedt Servt

Go: Washington

